DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 4-5, 7, 10, 12, 14-15, 17 and 20 are amended.	
Claims 2, 4-12 and 14-21 are presented for examination.
The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant’s arguments have been considered but they are moot in view of new ground(s) of rejection.  However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward.  The Examiner’s contact information is in the Conclusion of this office action.

Applicant argues:
To distinguish over Basu, the claims have been amended to expressly define that "each key-value pair includ[es] a key, which is a unique identifier for a set of data, and a value, which is the set of data associated with the key," and that such key-value pair is stored in volatile memory and "included in a command from the host." Basu does not meet these limitations, because object references are not "included in a command from the host."
	In response, the Examiner submits:
	Basu does disclose each key-value pair including a key, which is a unique identifier for a set of data (Basu: at least ¶0021; “references to native objects stored in the native heap 180”; ¶0027 further discloses “reference 202 may refer to a managed object 203”; note: this shows 202 as unique identifier of object 203), and a value, which is the set of data associated with the key (Basu: at least ¶0021; “managed objects stored in the managed heap 160 may include references to native objects stored in the native heap 180”).
Since the amended claim defines “value” as a set of data”, Basu’s managed objects with a set of binary data with values of 0 or 1 (bits) reads on the newly recited “value”.
Basu is not relied upon for the teaching of key-value pair included in a command from the host.
Instead, Talagala teaches key-value pair that is included in a command from the host (Talagala: at least ¶0011; “one or more key-value store commands may include … a DELETE command, a DELETE POOL command, for a key, in one embodiment, the device interface module 606 uses a PTRIM operation to delete, erase, remove, or otherwise clear the associated data value from the non-volatile memory media 110”; ¶0261 further discloses “coordinates with a garbage collection or storage capacity recovery process of the non-volatile memory device 102 to expire key-value pairs” and “selects an erase block of the non-volatile memory media 110, such as a physical erase block, logical erase block, or the like, for storage capacity recovery”).
Applicant further argues:
Further, according to the claims, the key-value pair "included in a command from
the host" is stored in volatile memory, and the total size of the obsolete data in the
non-volatile storage device (and not volatile memory) is increased "by the size of the
value that corresponds to the key and that has most recently been stored in the nonvolatile
storage device." There is nothing in the cited references that teaches or suggests this limitation.
Accordingly, the claims as amended are patentable over the cited references.
	In response, the Examiner submits:
Para. 0050 of Basu discloses that “system memory 830 may be volatile (such as random access memory or "RAM"), non-volatile (such as read-only memory or "ROM," flash memory, and similar memory devices that maintain stored data even when power is not provided … or some combination of the two”.
Basu also discloses “… to increase the total size of the obsolete data in the non-volatile storage device” (Basu: at least ¶0049; “…heap has grown by more than a growth threshold (e.g., 5 MB) since a previous garbage collection operation”; ¶0004 describes “managed objects” as “(i.e., objects that the garbage collector is aware of)”) because a) as more garbage objects accumulate, size increases and b) para. 0050 of Basu discloses that “system memory 830 may be volatile (such as random access memory or "RAM"), non-volatile (such as read-only memory or "ROM," flash memory, and similar memory devices that maintain stored data even when power is not provided … or some combination of the two”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4-12 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “determine whether or not the key has a value previously stored in the non-volatile storage device that corresponds to the key and, if so, to increase the total size of the obsolete data in the non-volatile storage device by the size of the value that corresponds to the key and that has most recently been stored in the non-volatile storage device.”
According to ¶0006 of Applicant’s original specification, “controller is configured to determine for a key that is designated in a command received by the storage device whether or not the key has a corresponding value that is already stored in the storage device and, if so, to increase a total size of obsolete data in the storage device by the size of the corresponding value that has most recently been stored in the storage device”.
Data that was “previously stored” in memory or storage means the data no longer exists/stored in memory or storage.  However, Applicant’s original specification actually discloses determining of data that “is already stored” in memory or storage -- this means data that still exists or data that is still stored in memory or storage.
Claim 12 (a method claim) corresponds in scope to Claim 2, and is similarly rejected.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-8, 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0323979 by Basu et al. (“Basu”) in view of US PGPUB 2013/0275656 by Talagala et al. (“Talagala”), and further in view of US PGPUB 2011/0022778 by Schibilla et al. (“Schibilla”).

As to Claim 2, Basu teaches a data storage device comprising: 
a volatile memory and a non-volatile storage device (Basu: at least ¶0050 further disclose “system memory 830 may be volatile (such as random access memory or "RAM"), non-volatile (such as read-only memory or "ROM," flash memory, and similar memory devices that maintain stored data even when power is not provided … or some combination of the two”), in both of which data are stored as key-value pairs (Basu: at least ¶0021; “managed objects stored in the managed heap 160 may include references to native objects stored in the native heap 180, and vice versa”; note: managed objects with associated references as key-value pairs, where references are memory addresses or keys that identify objects), each key-value pair including a key, which is a unique identifier for a set of data (Basu: at least ¶0021; “references to native objects stored in the native heap 180”; ¶0027 further discloses “reference 202 may refer to a managed object 203”; note: this shows 202 as unique identifier of object 203), and a value, which is the set of data associated with the key (Basu: at least ¶0021; “managed objects stored in the managed heap 160 may include references to native objects stored in the native heap 180”; note: each object is a collection of binary data with value of 0 or 1 (bits); claim defines “value” as a set of data); and
non-volatile storage device at a determined future time if a total size of obsolete data in the non-volatile storage device exceeds a threshold at the determined future time (Basu: at least ¶0049; “full garbage collection operation may also be initiated when the heap has grown by more than a growth threshold (e.g., 5 MB) since a previous garbage collection operation”; ¶0004 also discloses “in a full garbage collection, the garbage collector may pause running applications and sweep all generations of the heap for "dead" objects (e.g., objects that are no longer needed by any running applications)”), wherein the controller is further configured to store in the volatile memory a key-value pair (Basu: at least ¶0050 further disclose “system memory 830 may be volatile (such as random access memory or "RAM"), non-volatile (such as read-only memory or "ROM," flash memory, and similar memory devices that maintain stored data even when power is not provided … or some combination of the two), and determine whether or not the key has a value previously stored in the non-volatile storage device that corresponds to the key and, if so, to increase the total size of the obsolete data in the non-volatile storage device by the size of the value that corresponds to the key (Basu: at least ¶0028; “managed application 201 may delete the managed object reference 202, as indicated at 212” and “managed object 203 is "dead" and collectable (i.e., the memory corresponding to the object 203 and the associated native object 205 may be since a previous garbage collection operation”; ¶0004 describes “managed objects” as “(i.e., objects that the garbage collector is aware of)”; note: native object 205 has a native object reference already stored and can be marked as obsolete data for garbage collection; note-2: as more garbage objects accumulate, size increases; note-3; according to ¶0006 of original disclosure, “previously stored” is actually “already stored” or existing) and that has most recently been stored in the non-volatile storage device (Basu: at least ¶0003; “allocated objects that are collectable during a garbage collection operation are those objects that have most recently been allocated”).
Basu does not explicitly disclose, but Talagala discloses said key-value pair is included in a command from the host (Talagala: at least ¶0011; “one or more key-value store commands may include … a DELETE command, a DELETE POOL command, a DELETE ALL command”; ¶0252 further discloses “in response to a DELETE command or the like for a key, in one embodiment, the device interface module 606 uses a PTRIM operation to delete, erase, remove, or otherwise clear the associated data value from the non-volatile memory media 110”; ¶0261 further discloses “coordinates with a garbage collection or storage capacity recovery process of the non-volatile memory ).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Talagala’s feature of key-value pair that is included in a command from the host (Talagala: at least ¶¶0011, 0252, 0261) with the garbage collection process disclosed by Basu.
The suggestion/motivation for doing so would have been to perform storage recovery in response to DELETE command (Talagala: at least ¶0333; “a message (e.g., "hint" or "directive") that one or more logical addresses and/or keys are no longer in use to reference data on the non-volatile memory media 110 (e.g., that data of the specified logical address and/or key can be (or shall be for PTRIM directives) erased from the non-volatile memory media 110)” and “… the data is stored is erased (e.g., in a subsequent storage capacity recovery operation”) or in response to callback command that operates based on data expiration (Talagala: at least ¶0264; “perform  a callback to enumerate expired key-value pairs, may maintain a log of expired key-value pairs, or the like”) so as to perform garbage collection such as the garbage collection process disclosed by Basu
Basu and Talagala do not explicitly disclose, but Schibilla discloses a controller configured to monitor an IO rate between the data storage device and a host connected to the data storage device for a particular time period, determine, based on the monitored IO rate, said future time at which the data storage device is expected to have low utilization (Schibilla: at least ¶0031; “wait to initiate garbage collection operation 300 during idle time of flash controller 104 when no other operations, such as read or write operations, are currently being processed by flash memory storage system 100”; note: waiting for idle (IO rate of zero) to initiate GC means monitoring the IO rate; during idle, utilization is expected to be very low).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Schibilla’s feature of controller configured to monitor an IO rate between the data storage device and a host connected to the data storage device for a particular time period, determine, based on the monitored IO rate, said future time at which the data storage device is expected to have low utilization (Schibilla: at least ¶0031) with the data storage device disclosed by Basu and Talagala.
The suggestion/motivation for doing so would have been to recover storage space on a solid state storage device (Schibilla: at least Abstract) without interrupting other IO operations such as read/write operations (Schibilla: at least ¶0031).
Claim 12 (a method claim) corresponds in scope to Claim 2, and is similarly rejected.

As to Claim 4, Basu, Talagala and Schibilla teach the data storage device of claim 2, wherein the controller determines that the total size of the obsolete data in the non-volatile storage device exceeds the threshold when a ratio of the total size of the obsolete data in the non-volatile storage device to a total storage capacity of the non-volatile storage device exceeds a predetermined ratio (Basu: at least ¶0033; “T/M ratio may be compared to a T/M threshold. If the T/M ratio exceeds the T/M threshold, at 404, the method 400 proceeds to initiate a full garbage collection operation with respect to each generation of allocated objects in a heap”; ¶0050 further disclose “system memory 830 may be volatile (such as random access memory or "RAM"), non-volatile (such as read-only memory or "ROM," flash memory, and similar memory devices that maintain stored data even when power is not provided … or some combination of the two”). 
Claim 14 (a method claim) corresponds in scope to Claim 4, and is similarly rejected.

As to Claim 5, Basu, Talagala and Schibilla teach the data storage device of claim 2, wherein the controller is further configured to store the key and an associated value that is also designated in the command in the non-volatile storage device (Basu: at least ¶0024; “one or more managed object references”; ¶0050 further disclose “system memory 830 may be volatile (such as random access memory or "RAM"), non-volatile (such as read-only memory or "ROM," flash memory, and similar memory devices that maintain stored data even when power is not provided … or some combination of the two”), and the compaction process comprises deleting the value that corresponds to the key and that is already stored in the non-volatile storage device (Basu: at least ¶0049; garbage collection operation). 
Claim 15 (a method claim) corresponds in scope to Claim 5, and is similarly rejected.

As to Claim 6, Basu, Talagala and Schibilla teach the data storage device of claim 2, wherein the controller is further configured to perform the compaction process by deleting at least a portion of the obsolete data (Basu: at least ¶0049; garbage collection operation). 
Claim 16 (a method claim) corresponds in scope to Claim 6, and is similarly rejected.

As to Claim 7, Basu, Talagala and Schibilla teach the data storage device of claim 6, wherein the portion of the obsolete data is associated with a first group of files that are stored in the non-volatile storage device and the controller is further configured Basu: at least ¶0049; garbage collection operation); and
retaining another portion of the obsolete data that is associated with a second group of files that are stored in the non-volatile storage device (Basu: at least ¶0004; “garbage collector may pause running applications and sweep all generations of the heap for "dead" objects (e.g., objects that are no longer needed by any running applications)”; note: objects not picked up (second group) by the GC are retained). 
Claim 17 (a method claim) corresponds in scope to Claim 7, and is similarly rejected.

As to Claim 8, Basu, Talagala and Schibilla teach the data storage device of claim 7, wherein the first group of files includes key-value pairs that have been updated more recently than any key-value pairs that are included in the second group of files (Basu: at least ¶0003; “allocated objects that are collectable during a garbage collection operation are those objects that have most recently been allocated”).
Claim 18 (a method claim) corresponds in scope to Claim 8, and is similarly rejected.

Claims 9-11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2012/0323979 by Basu et al. (“Basu”) in view of US PGPUB 2013/0275656 by Talagala et al. (“Talagala”), and further in view of US PGPUB 2011/0022778 by Schibilla et al. (“Schibilla”), and further in view of US Patent 6,728,852 by Stoutamire.

As to Claim 9, Basu, Talagala and Schibilla teach the data storage device of claim 7.
Basu, Talagala and Schibilla do not explicitly disclose, but Stoutamire discloses wherein the first group of files includes no compressed files and the second group of files includes only compressed files (Stoutamire: at least Col. 4 Lines 20-25;" full-sized, or "uncompressed," objects and reduced-sized, or "compressed," objects may include a heap structure which stores the uncompressed objects and compressed objects substantially separately”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stoutamire’s feature of first group of files includes no compressed files and the second group of files includes only compressed files (Stoutamire: at least Col. 4 Lines 20-25) with the data storage device disclosed by Basu, Talagala and Schibilla.
Stoutamire: at least Col. 2 Lines 5-6).
Claim 19 (a method claim) corresponds in scope to Claim 9, and is similarly rejected.

As to Claim 10, Basu, Talagala and Schibilla teach the data storage device of claim 2, further comprising a volatile solid-state memory, and a nonvolatile solid-state memory (Basu: at least ¶0024; “one or more managed object references”; ¶0050 further disclose “system memory 830 may be volatile (such as random access memory or "RAM"), non-volatile (such as read-only memory or "ROM," flash memory, and similar memory devices that maintain stored data even when power is not provided … or some combination of the two”).
Talagala further discloses key-value pair included in the command from the host (Talagala: at least ¶¶0011, 0252, 0261; see rejection of claim 1 above).
Basu, Talagala and Schibilla do not explicitly disclose, but Stoutamire discloses wherein the controller is further configured to combine the key-value pair with one or more additional key-value pairs stored in the volatile memory into a single file, and store the single file in the nonvolatile solid-state memory (Stoutamire: at least Col. 2 Lines 18-20; “creating a compressed version of an object that ”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stoutamire’s feature wherein the controller is further configured to combine the key-value pair with one or more additional key-value pairs stored in the volatile solid-state memory into a single file, and store the single file in the nonvolatile solid-state memory (Stoutamire: at least Col. 2 Lines 18-20) with the data storage device disclosed by Basu, Talagala and Schibilla.
The suggestion/motivation for doing so would have been to “reducing the amount of memory consumed by a program” (Stoutamire: at least Col. 2 Lines 5-6).
Claim 20 (a method claim) corresponds in scope to Claim 10, and is similarly rejected.

As to Claim 11, Basu, Talagala, Schibilla and Stoutamire teach the data storage device of claim 10, wherein the controller is further configured to combine the single file stored in the nonvolatile solid-state memory with one or more additional files stored in the nonvolatile solid-state memory into a higher tier file (Stoutamire: at least Col. 7 Lines 40-42; compressed heap). 
Claim 21 (a method claim) corresponds in scope to Claim 11, and is similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong, whose telephone number is (571)270-3426.  The examiner can normally be reached on Monday – Friday (10:00AM-6:30PM).
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Fred Ehichioya can be reached on (571)272-3676.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.W/Examiner, AU 2168
10 April 2021
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168